 Case 3:20-cv-00098-REP Document 109 Filed 04/06/20 Page 1 of 1 PageID# 3008



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


STEVES AND SONS, INC.,

       Plaintiff,

V.                                      Civil Action No. 3;20-cv-98


JELD-WEN, INC.,


       Defendant.


                                   ORDER


       Having entered   an   amended   scheduling    order for the    above

captioned case on March 30, 2020 (ECF No. 99), the Court DENIES AS

MOOT   Steves and   Sons, Inc.'s AGREED     MOTION   TO AMEND SCHEDULING

ORDER (ECF No. 98).

       It is so ORDERED.




                                                     /s/
                                   Robert E. Payne
                                   Senior United States District Judge




Richmond, Vii^inia
Date: April 3^, 2020
